  Filed 03/25/20                                                             Case 17-23294                                                                    Doc 93




2A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                        EASTERN DISTRICT OF CALIFORNIA


                In re:                                                                          §
                                                                                                §
                KRZYWICKI, JOHN GERARD                                                          §           Case No. 17-23294 B
                                                                                                §
                                                              Debtor                            §

                                                   AMENDED TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 05/15/2017 . The undersigned trustee was appointed on 05/15/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $             585,783.55

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                       86,987.98
                                                  Bank service fees                                                              2,523.27
                                                  Other payments to creditors                                                        0.00
                                                  Non-estate funds paid to 3rd Parties                                               0.00
                                                  Exemptions paid to the debtor                                                      0.00
                                                  Other payments to the debtor                                                 100,000.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $             396,272.30

                 The remaining funds are available for distribution.


          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
Filed 03/25/20                                                             Case 17-23294                                                                      Doc 93




                    5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
             account.

                    6. The deadline for filing non-governmental claims in this case was 10/06/2017 and the
             deadline for filing governmental claims was 10/15/2017 . All claims of each class which will
             receive a distribution have been examined and any objections to the allowance of claims have
             been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
             being made, is attached as Exhibit C.

                        7. The Trustee’s proposed distribution is attached as Exhibit D.

                    8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
             $ 12,955.63 . To the extent that additional interest is earned before case closing, the maximum
             compensation may increase.

                    The trustee has received $ 0.00 as interim compensation and now requests a sum of
             $ 12,955.63 , for a total compensation of $ 12,955.63 2. In addition, the trustee received
             reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
             reimbursement for expenses of $ 138.25 , for total expenses of $ 138.25 2.

                    Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
             foregoing report is true and correct.


             Date: 03/12/2020                                     By:/s/John W. Reger
                                                                      Trustee



             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
             exemption 5 C.F.R. § 1320.4(a)(2) applies.




       ____________________
                  2
                   If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
       Trustee’s Proposed Distribution (Exhibit D).

       UST Form 101-7-TFR (5/1/2011) (Page: 2)
Filed 03/25/20                                                                                 CaseFORM
                                                                                                    17-23294
                                                                                                        1
                                                                                                                                                                                                                   Doc 93
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                    Page:       1
                                                                                          ASSET CASES                                                                                                     Exhibit A
  Case No:               17-23294      B   Judge: Christopher D. Jaime                                                             Trustee Name:                      John W. Reger
  Case Name:             KRZYWICKI, JOHN GERARD                                                                                   Date Filed (f) or Converted (c):    05/15/17 (f)
                                                                                                                                  341(a) Meeting Date:                07/05/17
  For Period Ending: 02/11/20                                                                                                     Claims Bar Date:                    10/06/17



                                           1                                      2                          3                         4                         5                                   6
                                                                                                    Estimated Net Value
                                                                              Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                                   Asset Description                         Unscheduled          Less Liens, Exemptions,          Abandoned                Received by               Gross Value of Remaining Assets
                       (Scheduled and Unscheduled (u) Property)                Values                and Other Costs)          OA=554(a) Abandon             the Estate

   1. 1/6 interest in trust                                                     272,000.00                       272,000.00                                          571,940.00                   FA
       one piece of comm property.
   2. 1/6 land pioneer ca                                                         1,333.00                         1,333.00                                                0.00                   FA
       1/6 interest with cma ReviewNot worth administering
   3. lot, tuolumme co.                                                                 0.00                           0.00                                                0.00                   FA
       cma 20,000.00. debtor has 1/6/ interest.Not worth administering
   4. 06 ford 1 ton van                                                           6,049.00                             0.00                                                0.00                   FA
   5. 08 ford van                                                                 8,017.00                             0.00                                                0.00                   FA
   6. 97 fprd van                                                                 1,121.00                             0.00                                                0.00                   FA
   7. 99 ford vna                                                                 1,314.00                             0.00                                                0.00                   FA
   8. 2012 ford pu                                                               19,634.00                             0.00                                                0.00                   FA
   9. 07 honda mc                                                                     500.00                           0.00                                                0.00                   FA
   10. 05 ut trailer                                                                  500.00                           0.00                                                0.00                   FA
   11. 00 ut trailer                                                                  100.00                           0.00                                                0.00                   FA
   12. 57 carrier                                                                      50.00                          50.00                                                0.00                   FA
       Not worth administering
   13. guns                                                                       1,850.00                             0.00                                                0.00                   FA
   14. CASH ON HAND                                                                   253.00                           0.00                                                0.00                   FA
   15. OFFICE EQUIPMENT, FURNISHINGS, AND                                         2,698.00                             0.00                                                0.00                   FA
   16. MACHINERY, FIXTURES, AND BUSINESS E                                        2,865.00                             0.00                                                0.00                   FA
   17. inventory                                                                      350.00                           0.00                                                0.00                   FA
   18. SECURITY DEPOSITS                                                              800.00                           0.00                                                0.00                   FA
   19. 401k                                                                       9,575.07                             0.00                                                0.00                   FA
   20. WEARING APPAREL                                                                100.00                           0.00                                                0.00                   FA
   21. JEWELRY                                                                         26.00                           0.00                                                0.00                   FA
   22. HOUSEHOLD GOODS AND FURNISHINGS                                            1,139.00                             0.00                                                0.00                   FA



  LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                               Ver: 22.02c
Filed 03/25/20                                                                                            CaseFORM
                                                                                                               17-23294
                                                                                                                   1
                                                                                                                                                                                                                                     Doc 93
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                              Page:        2
                                                                                                 ASSET CASES                                                                                                               Exhibit A
  Case No:             17-23294        B   Judge: Christopher D. Jaime                                                                            Trustee Name:                       John W. Reger
  Case Name:           KRZYWICKI, JOHN GERARD                                                                                                    Date Filed (f) or Converted (c):     05/15/17 (f)
                                                                                                                                                 341(a) Meeting Date:                 07/05/17
                                                                                                                                                 Claims Bar Date:                     10/06/17



                                           1                                                  2                            3                          4                         5                                     6
                                                                                                                Estimated Net Value
                                                                                        Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                                Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

   23. insurance claim re business theft (u)                                                       0.00                          13,843.55                                            13,843.55                     FA
       7/16/17 debtors attorney advised claim may be paid and debtor aware is
       property of estate.
   24. fraudulent transfer of cash into corp acct. (u)                                             0.00                           5,000.00                                                 0.00                     FA
       per debtor attorney on 7/14/17.Not worth administering
   25. tricounties bank                                                                            0.00                               0.00                                                 0.00                     FA
   26. C20 sub contractors lic                                                                Unknown                                 0.00                                                 0.00                     FA
       no value

                                                                                                                                                                                                     Gross Value of Remaining Assets
   TOTALS (Excluding Unknown Values)                                                       $330,274.07                         $292,226.55                                          $585,783.55                            $0.00
                                                                                                                                                                                                     (Total Dollar Amount in Column 6)

     _____________________________________________________________________________________________________________________________
     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


     June 16, 2017, 09:12 am work on deal re debtors 1/6th interest in propertiesOctober 10, 2017, 10:48 am claims
     reviewOctober 17, 2017, 01:53 pm claims again with update.June 15, 2018, 09:28 am inherited property in escrow, and
     awaiting determination as to any pay out to debtor and estate.July 09, 2018, 11:34 am dacquisto will tell trustee that
     need 150,000.00 to take care of all claims.October 05, 2018, 11:37 am awaiting last distributuion.November 06, 2018,
     08:43 am last distributio to occur in 2019.December 17, 2018, 11:01 am work on tax issues with CPA.April 17, 2019, 03:00
     pm debtor and bruce dwiggins re claim.debtors 2016 taxes to be compele by may 2019 per debtor.


     Initial Projected Date of Final Report (TFR): / /            Current Projected Date of Final Report (TFR): / /




  LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                                 Ver: 22.02c
Filed 03/25/20                                                                                 Case 17-23294                                                                                                 Doc 93
                                                                                                          FORM 2                                                                                   Page:     1
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
    Case No:             17-23294 -B                                                                                             Trustee Name:                    John W. Reger
    Case Name:           KRZYWICKI, JOHN GERARD                                                                                  Bank Name:                       Union Bank
                                                                                                                                 Account Number / CD #:           *******8434 Checking Account (Non-Interest Earn
    Taxpayer ID No:    *******0017
    For Period Ending: 02/11/20                                                                                                  Blanket Bond (per case limit):   $ 40,538,028.00
                                                                                                                                 Separate Bond (if applicable):


             1              2                               3                                                   4                                            5                      6                  7
      Transaction       Check or                                                                                                        Uniform                                                    Account / CD
         Date           Reference                 Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)        Balance ($)
                                                                                     BALANCE FORWARD                                                                                                             0.00
            07/14/17       23        State Farm                                      insurance claim                                   1249-000               13,843.55                                    13,843.55
            08/25/17                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          15.00             13,828.55
            09/25/17                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          20.57             13,807.98
            10/25/17                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          19.88             13,788.10
            11/27/17                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          20.52             13,767.58
            12/26/17                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          19.83             13,747.75
            01/08/18     001001      INTERNATIONAL SURETIES, LTD.                    Bond Premium Paid                                 2300-000                                           5.42             13,742.33
                                     Stuite 420
                                     701 Poydras St.
                                     New Orleans, LA 70139
            01/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          20.46             13,721.87
            02/26/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          20.42             13,701.45
            03/09/18        1        Krzywicki Trust                                 interest in trust                                 1129-000               10,000.00                                    23,701.45
            03/26/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          18.42             23,683.03
            04/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          29.95             23,653.08
            05/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          34.06             23,619.02
            06/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          35.14             23,583.88
            07/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          33.96             23,549.92
            08/07/18        1        Krzywicki trust                                 trust distribution                                1129-000               50,000.00                                    73,549.92
            08/27/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          35.04             73,514.88
            09/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                          92.53             73,422.35
            10/25/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                         105.71             73,316.64
            11/26/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                         109.09             73,207.55
            12/26/18                 Union Bank                                      BANK SERVICE FEE                                  2600-000                                         105.43             73,102.12
            12/28/18        1        Krzywicki Trust                                 trust distribution                                1129-000              511,940.00                                585,042.12
            01/09/19     001002      INTERNATIONAL SURETIES, LTD.                    bond 2019                                         2300-000                                         279.53         584,762.59
                                     Stuite 420
                                     701 Poydras St.


                                                                                                                                 Page Subtotals              585,783.55                 1,020.96
            UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                        Ver: 22.02c
  LFORM24
Filed 03/25/20                                                                             Case 17-23294                                                                                                  Doc 93
                                                                                                 FORM 2                                                                                          Page:    2
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit B
    Case No:             17-23294 -B                                                                                          Trustee Name:                    John W. Reger
    Case Name:           KRZYWICKI, JOHN GERARD                                                                               Bank Name:                       Union Bank
                                                                                                                              Account Number / CD #:           *******8434 Checking Account (Non-Interest Earn
    Taxpayer ID No:    *******0017
    For Period Ending: 02/11/20                                                                                               Blanket Bond (per case limit):   $ 40,538,028.00
                                                                                                                              Separate Bond (if applicable):


             1              2                               3                                             4                                               5                       6                  7
      Transaction       Check or                                                                                                     Uniform                                                     Account / CD
         Date           Reference                 Paid To / Received From                     Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                     New Orleans, LA 70139
            01/25/19                 Union Bank                                      BANK SERVICE FEE                               2600-000                                           133.32        584,629.27
            02/25/19                 Union Bank                                      BANK SERVICE FEE                               2600-000                                           869.26        583,760.01
            03/25/19                 Union Bank                                      BANK SERVICE FEE                               2600-000                                           784.68        582,975.33
            04/15/19                 Trsf To Axos Bank                               FINAL TRANSFER                                 9999-000                                      582,975.33                  0.00

                                                                                                          COLUMN TOTALS                                   585,783.55              585,783.55                   0.00
                                                                                                              Less: Bank Transfers/CD's                         0.00              582,975.33
                                                                                                          Subtotal                                        585,783.55                  2,808.22
                                                                                                              Less: Payments to Debtors                                                   0.00
                                                                                                          Net
                                                                                                                                                          585,783.55                  2,808.22




                                                                                                                              Page Subtotals                        0.00           584,762.59
            UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                      Ver: 22.02c
  LFORM24
Filed 03/25/20                                                                               Case 17-23294                                                                                                                   Doc 93
                                                                                                        FORM 2                                                                                                   Page:       3
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                           Exhibit B
    Case No:             17-23294 -B                                                                                                Trustee Name:                       John W. Reger
    Case Name:           KRZYWICKI, JOHN GERARD                                                                                     Bank Name:                          Axos Bank
                                                                                                                                    Account Number / CD #:              *******0060 Checking Account
    Taxpayer ID No:    *******0017
    For Period Ending: 02/11/20                                                                                                     Blanket Bond (per case limit):      $ 40,538,028.00
                                                                                                                                    Separate Bond (if applicable):


             1              2                               3                                                   4                                                 5                          6                         7
      Transaction       Check or                                                                                                           Uniform                                                               Account / CD
         Date           Reference                Paid To / Received From                            Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                    BALANCE FORWARD                                                                                                                              0.00
            04/15/19                 Trsf In From Union Bank                        INITIAL WIRE TRANSFER IN                              9999-000                582,975.33                                            582,975.33
            08/13/19     002001      Internal Revenue Service                       2017 estate taxes                                     2810-000                                                 83.00                582,892.33
            08/13/19     002002      Franchise Tax Board                            2018 estate taxes                                     2820-000                                            19,995.00                 562,897.33
            08/13/19     002003      Internal Revenue Service                       estate taxes                                          2810-000                                            39,923.00                 522,974.33
            10/16/19     002004      Franchise Tax Board                            2018 underpayment                                     2820-000                                                225.78                522,748.55
            10/24/19     002005      Ksenzulak, and Lapp                            accountant                                            3410-000                                               1,990.00               520,758.55
            01/13/20     002006      JOHN GERARD KRZYWICKI                          back to debto                                         8200-000                                          100,000.00                  420,758.55
                                     1100 echo rd, #17
                                     REDDING, CA 96002
            01/21/20     002007      Michael Dacquisto                              Attorney Fees                                                                                             24,486.25                 396,272.30
                                                                                            Fees                    24,152.50             3210-000
                                                                                            Expenses                 333.75               3220-000

                                                                                                                COLUMN TOTALS                                    582,975.33                  186,703.03                    396,272.30
                                                                                                                    Less: Bank Transfers/CD's                    582,975.33                        0.00
                                                                                                                Subtotal                                                  0.00           186,703.03
                                                                                                                    Less: Payments to Debtors                                            100,000.00
                                                                                                                Net
                                                                                                                                                                          0.00            86,703.03
                                                                                                                                                                                        NET                             ACCOUNT
                                                                                                              TOTAL - ALL ACCOUNTS                        NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                            Checking Account (Non-Interest Earn - ********8434                    585,783.55                     2,808.22                         0.00
                                                                                                             Checking Account - ********0060                               0.00                 86,703.03                396,272.30
                                                                                                                                                        ------------------------    ------------------------   ------------------------
                                                                                                                                                                  585,783.55                    89,511.25                396,272.30
                                                                                                                                                        ==============             ==============              ==============
                                                                                                                                                         (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                    Transfers)               To Debtors)                    On Hand




                                                                                                                                    Page Subtotals                582,975.33                  186,703.03
            UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                                                                                                        Ver: 22.02c
  LFORM24
Filed 03/25/20                                                                           Case 17-23294                                                                                               Doc 93
                                                                                               FORM 2                                                                                       Page:    4
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
    Case No:             17-23294 -B                                                                                     Trustee Name:                    John W. Reger
    Case Name:           KRZYWICKI, JOHN GERARD                                                                          Bank Name:                       Axos Bank
                                                                                                                         Account Number / CD #:           *******0060 Checking Account
    Taxpayer ID No:    *******0017
    For Period Ending: 02/11/20                                                                                          Blanket Bond (per case limit):   $ 40,538,028.00
                                                                                                                         Separate Bond (if applicable):


            1               2                              3                                            4                                            5                       6                  7
      Transaction       Check or                                                                                                Uniform                                                     Account / CD
         Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                         Page Subtotals                        0.00                  0.00
            UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                                                                                                 Ver: 22.02c
  LFORM24
Filed 03/25/20                                            Case 17-23294                                                     Doc 93




                                                 TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                                Exhibit D

            Case No.: 17-23294 B
            Case Name: KRZYWICKI, JOHN GERARD
            Trustee Name: John W. Reger
                                Balance on hand                                              $             396,272.30

                      Claims of secured creditors will be paid as follows:


                                                                    NONE


                      Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                   Interim Payments Proposed
                                Reason/Applicant              Total Requested      to Date          Payment
              Trustee Fees: John W. Reger                    $        12,955.63 $                0.00 $     12,955.63
              Trustee Expenses: John W. Reger                $           138.25 $                0.00 $          138.25
              Attorney for Trustee Fees: Michael
              Dacquisto                                      $        24,152.50 $        24,152.50 $               0.00
              Attorney for Trustee Expenses: Michael
              Dacquisto                                      $           333.75 $           333.75 $               0.00
              Accountant for Trustee Fees: Ksenzulak,
              and Lapp                                       $         1,990.00 $         1,990.00 $               0.00
              Other: Internal Revenue Service                $               83.00 $         83.00 $               0.00
              Other: Internal Revenue Service                $        39,923.00 $        39,923.00 $               0.00
              Other: Franchise Tax Board                     $        19,995.00 $        19,995.00 $               0.00
              Other: Franchise Tax Board                     $           225.78 $           225.78 $               0.00
              Other: INTERNATIONAL SURETIES,
              LTD.                                           $           284.95 $           284.95 $               0.00
                        Total to be paid for chapter 7 administrative expenses               $              13,093.88
                        Remaining Balance                                                    $             383,178.42




       UST Form 101-7-TFR (5/1/2011) (Page: 9)
Filed 03/25/20                                              Case 17-23294                                                Doc 93




                      Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                     NONE


                     In addition to the expenses of administration listed above as may be allowed by the Court,
            priority claims totaling $ 10,399.13 must be paid in advance of any dividend to general (unsecured)
            creditors.

                        Allowed priority claims are:

                                                                 Allowed Amount     Interim Payments Proposed
            Claim No.            Claimant                        of Claim           to Date          Payment
            000011               Internal Revenue Service        $    10,399.13 $              0.00 $       10,399.13
                        Total to be paid to priority creditors                                $              10,399.13
                        Remaining Balance                                                     $            372,779.29


                    The actual distribution to wage claimants included above, if any, will be the proposed payment
            less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

                    Timely claims of general (unsecured) creditors totaling $ 68,617.03 have been allowed and will
            be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
            timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
            applicable).

                        Timely allowed general (unsecured) claims are as follows:

                                                                 Allowed Amount     Interim Payments Proposed
            Claim No.            Claimant                        of Claim           to Date          Payment
            000001               Slakey Brothers Inc             $     2,998.57 $              0.00 $         2,998.57
            000002               Discover Bank                   $     8,697.17 $              0.00 $         8,697.17
            000003               Charter Media Company           $     7,949.00 $              0.00 $         7,949.00
                                 AMERICAN EXPRESS
            000004               BANK, FSB                       $     4,073.02 $              0.00 $         4,073.02
            000005               Platt Electric Supply           $       518.92 $              0.00 $           518.92




       UST Form 101-7-TFR (5/1/2011) (Page: 10)
Filed 03/25/20                                              Case 17-23294                                                Doc 93




                                                              Allowed Amount        Interim Payments Proposed
            Claim No.            Claimant                     of Claim              to Date          Payment
            000006               CACH, LLC                   $       25,079.49 $               0.00 $      25,079.49
                                 CACH, LLC C/O
            000007               Resurgent Capital Services $         8,333.36 $               0.00 $       8,333.36
                                 Portfolio Recovery
            000008               Associates, LLC             $        8,159.05 $               0.00 $       8,159.05
            000011A              Internal Revenue Service    $        2,808.45 $               0.00 $       2,808.45
                        Total to be paid to timely general unsecured creditors                $            68,617.03
                        Remaining Balance                                                     $           304,162.26




                    Tardily filed claims of general (unsecured) creditors totaling $ 10,000.00 have been allowed and
            will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
            claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent.

                        Tardily filed general (unsecured) claims are as follows:

                                                              Allowed Amount        Interim Payments Proposed
            Claim No.            Claimant                     of Claim              to Date          Payment
            000009               Eric Krzywicki              $       10,000.00 $               0.00 $      10,000.00
            0000010              Eric Krzywicki              $             0.00 $              0.00 $            0.00
                        Total to be paid to tardy general unsecured creditors                 $            10,000.00
                        Remaining Balance                                                     $           294,162.26




                   Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
            subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
            allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
            subordinated unsecured claims is anticipated to be 0.0 percent.

                   Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
            subordinated by the Court are as follows:




       UST Form 101-7-TFR (5/1/2011) (Page: 11)
Filed 03/25/20                                          Case 17-23294                                                       Doc 93




                                                                  NONE


                     To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
            legal rate of 1.1 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 2,491.29 . The
            amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
            interest.


                   The amount of surplus returned to the debtor after payment of all claims and interest is
            $ 291,670.97 .




       UST Form 101-7-TFR (5/1/2011) (Page: 12)
